On the Court’s own motion, appeals from the Appellate Division orders dated June 25, 1990 and June 26, 1990, denying applications for writs of habeas corpus, dismissed, without costs, upon the ground that no substantial constitutional question is directly involved, and appeal from the Appellate Division order dated June 25, 1990, denying motions for a transfer of certain related proceedings from the Second Department to the Third Department, dismissed, without costs, upon the ground that that order does not finally determine the proceedings within the meaning of the Constitution. Motion for poor person relief dismissed as academic.